DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 5, 7, 8, 10, 19 thru 22 and 24 thru 32 have been entered into the record.  Claims 6, 9, 11 thru 18 and 23 have been cancelled.
Response to Amendment
Regarding the drawing objections, on page 5 of the applicant’s response, the applicant states that Figures 2, 9 and 10 have been amended to overcome the drawing objections.  The amended or replacement figures have not been included with the response.  Therefore, the drawing objections to Figures 2, 9 and 10 are maintained.
The amendments to the specification overcome the specification objections from the previous office action (2/9/2021).  The specification objections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 5, 7, 8, 10, 19 thru 22 and 24 thru 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0061], the reference number 900 is not in the specification.  From P[0069], the reference number 1000 is not in the specification.  Corrected drawing 
The drawings are objected to because in Figure 2 block 262, the word "INIDIVID.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 5, 7, 8, 19, 20, 24 thru 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al Patent Application Publication Number 2016/0016454 A1.
Regarding claim 1 Yang et al disclose the claimed apparatus, the vehicle computing system 200 (Figure 1), comprising:
the claimed portable device interface of a vehicle being communicatively coupled with a portable device, “The data transmission/reception interface 40 may also be configured to receive information from a computing device (e.g., vehicle computing 
the claimed portable device communicatively coupled to a sensor that outputs biometric data pertaining to an occupant of the vehicle, “The wearable device 100 may include a sensor unit 10 that includes a plurality of bio-physical condition sensing sensors for sensing one or more bio-physical conditions from a passenger that is wearing the wearable device 100.” P[0023], the wearable device 100 may include a moisture sensor 101, a heartbeat sensor 102, a breathing sensor 103, and a temperature sensor 104 (Figure 1);
the claimed portable device generates signals based on the biometric data to include HVAC settings, “At 24, the predicted user state information may be transmitted from the wearable device to a vehicle computing system.  The transmission of the user state information may be initiated automatically based on the cabin control tool running on the wearable device detecting the wearable device is within a predetermined proximity threshold from the vehicle that includes the vehicle computing system.  In such embodiments, the portion of the cabin control tool running on the wearable device may automatically transmit the user state information to the portion of the cabin control tool running on the vehicle computing system.” (P[0052] and Figure 2), “At 25, the 
the claimed HVAC control system of the vehicle being communicatively coupled to the portable device interface, the vehicle computing system 200 is in communication with and may control the vehicle HVAC system 201 (P[0038] and Figure 1); and
the claimed processor to control the HVAC control system based on signals received at the portable device interface from the portable device, the vehicle computing system 200 may include a processing unit 510 comprised of a processor 511 (P[0040] and Figure 5), and “Then at 26, the cabin control tool may control one or more vehicle systems and/or components based on the user state identified at 23.  For example, when the user state is predicted to be in a sweating state based on the analysis of the bio-physical conditions obtained from the wearable device, the cabin control tool 
Regarding claim 2 Yang et al disclose the claimed sensor is a first sensor, the wearable device 100 may include a moisture sensor 101, a heartbeat sensor 102, a breathing sensor 103, and a temperature sensor 104 (Figure 1); and the claimed further including a second sensor that is in wireless communication with the portable device, “The sensory interface 529 may be configured to receive information obtained by one or more sensors that are part of the vehicle system.  For example, the vehicle system may include one or more moisture sensors located, for example, on the steering wheel or shift knob assembly for sensing moisture found on the skin of a passenger.  The vehicle system may also include a heartbeat sensor located, for example, on a portion of a seatbelt assembly that is intended to cross the body of a passenger seated within the vehicle cabin.  The vehicle system may also include a breathing sensor located, for example, within the vehicle cabin.  The vehicle system may also include a body temperature sensor located, for example, on the steering wheel, shift knob, seatbelt assembly, or some other in-cabin component that is in contact, or at least in close proximity, to a passenger within the vehicle cabin.  The vehicle system may also include one or more ambient temperature sensors for sensing an ambient temperature outside of the vehicle cabin, as well as one or more in-cabin temperature sensors for sensing a temperature within the vehicle cabin.” P[0043], and the communications may be wired or wireless P[0044].



Regarding claim 3 Yang et al disclose the claimed second sensor includes a passively powered sensor proximate a cabin of the vehicle, the vehicle system may  include one or more in-cabin temperature sensors for sensing a temperature within the vehicle cabin P[0043], temperature sensors are typically passive sensors.
Regarding claim 4 Yang et al disclose the claimed second sensor includes an environmental condition sensor to measure an atmospheric property, the vehicle system may include one or more ambient temperature sensors for sensing an ambient temperature outside of the vehicle cabin P[0043], the outside air temperature equates to the claimed atmospheric property.
Regarding claim 5 Yang et al disclose the claimed portable device generates signals by analyzing the biometric data, “At 22, the cabin control tool may analyze the bio-physical condition information obtained at 21.  The analysis of the bio-physical condition information may, according to preferred embodiments, be accomplished by the portion of the cabin control tool running on the wearable device.  In such embodiments, the analysis at 22 may include comparing the sensed bio-physical condition information against a set of bio-physical pre-conditions in order to determine a predicted user state where the sensed bio-physical condition information satisfies a corresponding set of pre-conditions.” (P[0049] and Figure 2).
Regarding claim 7 Yang et al disclose the claimed signals include input command signals, “The wearable device 100 may also include an input commands unit 60 that is configured to receive command inputs from a wearer of the wearable device 
Regarding claim 8 Yang et al disclose the claimed signals include a measurement of a cabin parameter, “The vehicle system may also include one or more ambient temperature sensors for sensing an ambient temperature outside of the vehicle cabin, as well as one or more in-cabin temperature sensors for sensing a temperature within the vehicle cabin.” P[0043], and “At 25, the portion of the cabin control tool running on the vehicle computing system may optionally obtain sensed information from one or more vehicle sensors that are included in the vehicle system.  Such sensors may include ambient temperature sensors, in-cabin temperature sensors, in-cabin heartbeat sensors, in-cabin passenger body temperature sensors, in-cabin passenger breathing sensors, or in-cabin moisture sensors as described with reference to the vehicle computing system 200 illustrated in FIG. 5.” (P[0054] and Figure 2).
Regarding claim 19 Yang et al disclose the claimed apparatus, the wearable device 100 (Figure 1), comprising:
the claimed portable device having a vehicle communication interface to communicate with an interface system of a vehicle, “The wearable device 100 may also include a data transmission/reception interface 40 configured to transmit, among other information, information related to the sensed bio-physical conditions.  The data 
the claimed sensor interface of the portable device in communication with a sensor disposed within a cabin of the vehicle, “The vehicle computing system 200 is configured to receive information (e.g., the sensed bio-physical condition information and/or passenger state information) from the wearable device 100.” P[0038], the claimed portable device equates to the wearable device 100, the wearable device 100 may include a moisture sensor 101, a heartbeat sensor 102, a breathing sensor 103, and a temperature sensor 104 (Figure 1), and the communications may be wired or wireless P[0044];
the claimed sensor outputs biometric data pertaining to an occupant of the vehicle, “The wearable device 100 may include a sensor unit 10 that includes a plurality of bio-physical condition sensing sensors for sensing one or more bio-physical conditions from a passenger that is wearing the wearable device 100.” P[0023], the wearable device 100 may include a moisture sensor 101, a heartbeat sensor 102, a breathing sensor 103, and a temperature sensor 104 (Figure 1);
the claimed portable device generates signals based on the biometric data to include HVAC settings, “At 24, the predicted user state information may be transmitted from the wearable device to a vehicle computing system.  The transmission of the user state information may be initiated automatically based on the cabin control tool running 
the claimed processor of the portable device to control an HVAC control system of the vehicle via the vehicle communication interface based on the signals from the portable device, “The wearable device 100 may also include a controller 20, configured to control one or more of the components included in the wearable device 100.  For example, in the wearable device 100 illustrated in FIG. 1, the controller 20 may control, 
Regarding claim 20 Yang et al disclose the claimed external sensor that measures a condition external to the vehicle and is communicatively coupled to the HVAC control system, “The vehicle system may also include one or more ambient temperature sensors for sensing an ambient temperature outside of the vehicle cabin” P[0043], the outside temperature would be received by the vehicle computing system 200 which is connected to and controls the HVAC system 201 (Figure 1).
Regarding claim 24 Yang et al disclose the claimed machine readable medium comprising instructions to a processor of a portable device, “the disk drive unit 521 may receive the computer-readable medium 528 in which one or more sets of instructions 527, such as the software corresponding to the cabin control tool, can be embedded.  Further, the instructions 527 may embody one or more of the methods or logic as described herein.  In a particular embodiment, the instructions 527 may reside completely, or at least partially, within any one or more of the main memory 512, the static memory 522, computer readable medium 528, and/or within the processor 511 during execution of the instructions 527 by the processor 511.” P[0042], the cabin control tool may be incorporated into the wearable device 100 P[0035], to cause:
the claimed determine a HVAC setting for a vehicle based on biometric data pertaining to an occupant of the vehicle received from a sensor communicatively coupled to the portable device, “The wearable device 100 may include a sensor unit 10 
the claimed provide the HVAC setting to an HVAC system of the vehicle, “the cabin control tool running on the vehicle may control the vehicle's HVAC system to cool the vehicle cabin and/or turn down one or more power windows to better cool down the vehicle cabin.” (P[0055] and Figure 2).
Regarding claim 25 Yang et al disclose the claimed obtain an external environmental condition, “The vehicle system may also include one or more ambient temperature sensors for sensing an ambient temperature outside of the vehicle cabin” P[0043], and the claimed direct the HVAC system further based on the external environmental condition, “The cabin control tool running on the vehicle may also reference additional vehicle sensor information as described at 25 in order to control one or more vehicle systems and/or components related to the vehicle cabin.  For example, in addition to the predicted user's sweating state as described at 23, the cabin control tool may also reference an outdoor ambient temperature as sensed from an ambient temperature sensor on the vehicle in order to identify a low outside ambient temperature (e.g., outside temperature that is below a threshold temperature).  In addition, the cabin control tool may reference a cabin temperature from one or more cabin temperature sensors that identifies a low in-cabin temperature.  Then based on the user's predicted sweating state, and the obtained outdoor ambient temperature information and the cabin temperature information, the cabin control tool may determine that the conditions are satisfied for turning on the vehicle's window defrost system in 
Regarding claim 26 Yang et al disclose the claimed environmental condition includes an exchange of HVAC energy between the inside cabin of the vehicle and outside the cabin, “the cabin control tool may also reference an outdoor ambient temperature as sensed from an ambient temperature sensor on the vehicle in order to identify a low outside ambient temperature (e.g., outside temperature that is below a threshold temperature).  In addition, the cabin control tool may reference a cabin temperature from one or more cabin temperature sensors that identifies a low in-cabin temperature.  Then based on the user's predicted sweating state, and the obtained outdoor ambient temperature information and the cabin temperature information, the cabin control tool may determine that the conditions are satisfied for turning on the vehicle's window defrost system in addition, or alternatively, to controlling the HVAC system for cooling the vehicle cabin.” P[0056], the different interior and exterior temperatures lead to the HVAC adjustments, and the claimed exchange of convection, “the cabin control tool running on the vehicle may control the vehicle's HVAC system to cool the vehicle cabin and/or turn down one or more power windows to better cool down the vehicle cabin” P[0055] and the vehicle vents may be opened or closed (Figure 3).
Regarding claim 27 Yang et al disclose the claimed biometric data includes sensor measurements taken within a cabin of the vehicle, “the vehicle may additionally include bio-physical sensors for obtaining bio-physical condition information on the passenger while the passenger is within the vehicle cabin” P[0004], and “The process 
Regarding claim 28 Yang et al disclose the claimed biometric data includes sensor measurements taken external to a cabin of the vehicle, “The cabin control tool may obtain the condition information on the user for a set amount of time until the cabin control tool recognizes the wearable device is within a set distance from the vehicle, for a set amount of time while outside of the vehicle cabin, for a set amount of time where the start and start times are input by the passenger into the wearable device directly, or some other identifiable amount of time during which the user may be considered to be outside of the vehicle cabin.  In other words, the bio-physical condition information obtained at 21 is understood to be sensed from the user while the user is outside of the vehicle cabin.” P[0048].
Regarding claim 29 Yang et al disclose the claimed HVAC setting is based on a thermal comfort model, “The wearable device 100 may also include a memory unit 30 configured to store, among other information, information related to the sensed bio-physical conditions.  The memory unit 30 may also store a lookup table (e.g., table 300 illustrated in FIG. 3) or database that identifies a specific set of sensed bio-physical conditions that allow the cabin control tool to predict the passenger's state (i.e., the wearer of the wearable device 100 may be understood to be a passenger of a vehicle during a time period before entering the vehicle cabin, and in some embodiments during a time period while inside the vehicle cabin).” (P[0029] and Figure 3), and “The pre-conditions may be categorized to include specific ranges of the sensed bio-physical conditions into specific level categorizations (e.g., low, mid, high) as illustrated in lookup 
Regarding claim 32 Yang et al disclose the claimed biometric data includes a skin temperature of the occupant, “The sensor unit 10 may also include a temperature sensor 104 as part of its sensor unit 10.  The temperature sensor 104 may be a mechanical type or electrical type of temperature sensor that is in close proximity, or in actual contact, with the user's skin.” P[0026].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al Patent Application Publication Number 2016/0016454 A1 in view of Penilla et al Patent Number 9,104,537 B1.
Regarding claim 10 Yang et al teach the claimed portable device receives information external to the vehicle from a web service, the external network 540 may be a public network, such as the Internet connected through WiFi (P[0044] and Figure 5).  Yang et al do not teach the claimed information received from the web service is an environmental condition and to control the HVAC based on the received environmental condition.  The environmental condition would be used by Yang et al to set the HVAC system to a desired temperature, and be used similarly to how it uses the external cabin temperature P[0043].  Penilla et al teach, “the action recommendation for the heating or cooling setting at least in part uses weather forecast data obtained from the Internet for a predicted geo-location of the vehicle” (column 3 lines 49 thru 52).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated vehicle cabin apparatus of Yang et al with the internet weather forecasting of Penilla et al in order to allow the system to heat or cool the vehicle to the user's typical liking (user comfort) (Penilla et al column 27 lines 13 and 14).
Regarding claim 21 Yang et al teach the claimed external web interface of the portable device, “The data transmission/reception interface 40 may be capable of communicating information to and from another computing device according to known communication protocols such as Bluetooth, NFC, WiFi, or telecommunication network protocols.” P[0030].  Yang et al do not teach the claimed obtaining an external environmental condition and to control the HVAC based on the obtained external environmental condition.  The environmental condition would be used by Yang et al to set the HVAC system to a desired temperature, and be used similarly to how it uses the 
Regarding claim 31 Yang et al do not teach the claimed biometric data includes facial recognition data of the occupant, but facial recognition data is common and well known in the art.  Penilla et al teach “The input from a user can also be provided by voice input, facial recognition, eye-retina scans, fingerprint scans, a combination of biometrics, or via a capacitive or regular touchscreen contained or displayed within the vehicle, the vehicle's glass, doors, dashboard, etc.” (column 33 line 65 thru column 34 line 2).  The facial recognition of Penilla et al would be incorporated by Yang et al in the recognition of different users to adjust the vehicle cabin to the settings of that user.  Each user may have a different lookup table 300 for a specific set of sensed conditions.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated vehicle cabin apparatus of Yang et al with the facial recognition of Penilla et al in order to allow the system to heat or cool the vehicle to the user's typical liking (user comfort) (Penilla et al column 27 lines 13 and 14).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al Patent Application Publication Number 2016/0016454 A1 in view of Han et al Patent Number 9,356,466 B2.
Regarding claim 22 Yang et al do not teach the claimed wireless power transfer to inductively power the sensor, but inductive wireless power transfer is common and well known in the art.  A sensor would be powered by placing it near a power source, which is the same principle as with other inductive charging applications.  Han et al teach the inductive charging of a portable device in a vehicle (Title and column 1 line 8).  The inductive powering of a sensor would necessitate the sensor be located in a place that would normally receive the inductive power with the sensor located within or proximate a cabin of the vehicle.  If the sensor were portable itself, then the teachings of Han et al would apply (the sensor would be considered equivalent to the portable device of Han et al that is being inductively charged).  In either situation, the inductive charging or powering of equipment is common and well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated vehicle cabin apparatus of Yang et al with the inductive charging of Han et al in order to prevent the charging of devices from being a nuisance to the user and inconvenience to the user (Han et al column 1 lines 41 thru 43).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al Patent Application Publication Number 2016/0016454 A1 in view of Lee Patent Application Publication Number 2008/0297336 A1.
Regarding claim 30 Yang et al do not explicitly teach the claimed biometric data includes brain activity of the occupant, but does determine the passenger’s mental and/or emotional state P[0004].  The mental and emotional state may be interpreted as brain activity and be used to adjust the vehicle settings.  Lee teaches the determination of a user status includes a stress level based on an EEG (Electroencephalography) (Table 1 page 4), which is a measure of neural activity.  The stress level with the accompanying EEG equates to the mental state of the passenger of Yang et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated vehicle cabin apparatus of Yang et al with the stress level EEG of Lee in order to reduce driver distractions and reduce the number of vehicle accidents (Lee P[0003]).

Related Art
The examiner points to the related art of Salter, Patent Number 10,926,605 B2 as relevant art in the same field as the applicant’s claim limitations.  Salter does not qualify as prior art, but recites relevant information (see Figure 5 and the description in the specification).

Examiner Comment
The examiner notes that the prior art cited of Yang et al is an application and Patent Number 9,428,034 B2 with the applicant and assignee of Ford Global Technologies, LLC.  This is similar to the applicant and assignee of the pending application Ford Motor Company.  35 U.S.C. 102(b)(2)(C)  provides that disclosures shall not be prior art under 35 U.S.C. 102(a)(2) if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by 
In applying the provisions of 35 U.S.C. 102(b)(2)(C), 35 U.S.C. 102(c) provides that a joint research agreement can establish that disclosed subject matter and a claimed invention are deemed owned by the same person or subject to an obligation of assignment to the same person if the following three conditions are satisfied: A. The subject matter disclosed must have been developed and the claimed invention must have been made by, or on behalf of, one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention. See 35 U.S.C. 102(c)(1). The AIA  defines the term "joint research agreement" as a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention. See 35 U.S.C. 100(h).  B. The claimed invention must have been made as a result of activities undertaken within the scope of the joint research agreement. See 35 U.S.C. 102(c)(2).  C. The application for patent for the claimed invention must disclose, or be amended to disclose, the names of the parties to the joint research agreement. See 35 U.S.C. 102(c)(3).  The requirement for common ownership not later than the effective filing date of the claimed invention is intended to 
It is important to recognize that the 35 U.S.C. 102(b)(2)(C) exception can only be invoked in regard to a disclosure that is applied in a rejection as prior art under 35 U.S.C. 102(a)(2) (disclosures in a U.S. patent, U.S. patent application, or WIPO published international application effectively filed before the effective filing date of the claimed invention). It is also important to recognize that the 35 U.S.C. 102(b)(2)(C)  exception applies when the rejection is under 35 U.S.C. 102(a)(2) (anticipation) or 35 U.S.C. 103 (obviousness). In other words, the AIA  expanded the previous commonly owned prior art exception under the CREATE Act to now apply to anticipation rejections and not just obviousness rejections.  The following statement is sufficient to establish common ownership of, or an obligation for assignment to, the same person(s) or organizations(s): Application [the application serial number] and the subject matter disclosed in the reference(s) [the patent identifier of the commonly owned applied art (whether U.S. patents, U.S. patent applications, U.S. patent application publications, or WIPO patent publications) that was relied upon in the rejection(s)] were, at the time the 
If the application being examined has established that the disclosure is excepted as prior art under 35 U.S.C. 102(b)(2)(C) the examiner will: (A) examine the applications as to all grounds, except the disclosure that is excepted as prior art under 35 U.S.C. 102(a)(2); (B) examine the applications for double patenting, including statutory and nonstatutory double patenting, and make a provisional rejection, if appropriate in view of the excepted subject matter disclosed in the reference; and (C) invite the applicant to file a terminal disclaimer to overcome any provisional or actual nonstatutory double patenting rejection, if appropriate (see 37 CFR 1.321).  If the exception is invoked then the claims would be subject to double patenting rejection (See MPEP section 717).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662